Citation Nr: 0944211	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the left arm and shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claim.

In July 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. § 
7107(c) (West 2002).  The Veteran also presented testimony 
before a Decision Review Officer (DRO) at the RO in December 
2008.  Transcripts of both hearings are of record.  

The claim was remanded by the Board in September 2007 for 
additional development and to address due process concerns.  
The actions directed by the Board have been completed and the 
matter returned for appellate review.  


FINDING OF FACT

The Board resolves reasonable doubt by finding that the 
Veteran's diagnosed shrapnel scar on the left upper arm is 
etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a shrapnel scar on 
the left upper arm have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

The Veteran seeks service connection for residuals of 
shrapnel wounds to the left arm and shoulder.  He contends 
that during service in the spring or summer of 1969, he was 
participating in a field exercise with the 82nd Airborne at 
Ft. Bragg, North Carolina, when the area where he was 
training was inadvertently shelled and he was struck by 
shrapnel.  The Veteran reported that this incident was 
investigated and reported in the press, but acknowledges that 
he only received treatment in the field.  The Veteran also 
reported that a 1975 chest x-ray taken at the New Orleans VA 
Medical Center (VAMC) showed shrapnel.  At his hearing in 
July 2007, the Veteran displayed a piece of shrapnel that was 
reportedly removed from his left shoulder in 1984.  He also 
displayed a scar on his shoulder.  See April 2003 VA Form 21-
526; VA Forms 21-4138 dated May 2003 and September 2003; 
March 2004 notice of disagreement (NOD); VA Form 9 received 
May 2005; July 2007 and December 2008 hearing transcripts.  

The Veteran's service personnel records reveal that he was 
stationed at Ft. Bragg between November 1968 and June 1970.  
See record of assignments.  His service treatment records are 
devoid of reference to complaint of, or treatment for, any 
shrapnel wounds.  At the time of his discharge from service, 
the Veteran denied painful or "trick" shoulder or elbow and 
clinical evaluation of his skin and upper extremities was 
normal.  See May 1970 reports of medical examination and 
history.  

Post-service medical evidence of record includes treatment 
records from the New Orleans VAMC.  Records dated in June and 
July 1975 note that an x-ray was done, but do not contain the 
results of that x-ray or indicate that it was a chest x-ray.  
The RO attempted to obtain the reports from any x-rays, but 
was informed that there were none of record.  See VA Form 10-
7131 and June 2008 response from New Orleans VAMC.  

The post-service medical evidence of record also includes a 
June 2003 written statement from Darryl Peterson, M.D., who 
reports that a chest x-ray taken prior to shoulder surgery 
showed that the Veteran had shrapnel lodged in his left chest 
wall and pleural cavity.  Dr. Peterson indicated that this 
explained the intermittent chest wall pain and "lump" the 
Veteran complained about in his review of symptoms and 
concluded that the shrapnel was symptomatic.  The RO tried 
unsuccessfully to obtain the Veteran's treatment records from 
this private physician.  See letters dated December 2007, 
March 2008, May 2008 and July 2008.  The Veteran was informed 
of the RO's inability to obtain these records in a letter 
dated July 2008.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in March 2009, at which time he reported a 
shrapnel fragmentation wound to his left shoulder that 
occurred in 1969 while stationed at Ft. Bragg.  He indicated 
that local wound treatment had been performed that day 
(irrigation and bandage) and that the wound healed quickly.  
Some years later, in the 1980s, the Veteran reported that he 
felt something under his skin on the left shoulder and saw a 
private physician, who numbed the area and made a small 
incision, from which a small piece of shrapnel was removed.  
The Veteran reported that years after that, he was having 
shoulder pain and problems that required rotator cuff surgery 
and that during the work up for surgery, imaging studies 
showed shrapnel in the shoulder area.  He also reported that 
he was told a past chest x-ray showed shrapnel imbedded in 
his chest wall.  The Veteran believed that the shrapnel 
migrated from the shoulder area (entry site) to the chest 
wall.  He reported frequent aching and pain of the left 
shoulder and, occasionally, the upper left chest in the 
collar bone area.  The Veteran denied any pain of the scar 
itself.  The examiner indicated that the only identifiable 
scar left from the actual shrapnel penetration is a tiny scar 
on the upper arm distal to the deltoid muscle.  The examiner 
also reported a linear, well-healed scar on the anterior left 
shoulder from rotator cuff repair.  

Following physical examination, the Veteran was diagnosed 
with a shrapnel scar on the left upper arm and healed 
surgical scar on the upper left arm.  An x-ray of the left 
shoulder revealed that surgical hardware was present embedded 
in the greater tuberosity of the humerus.  The glenohumeral 
joint and acromioclavicular (AC) joints, however, were 
normal, and no fracture, dislocation or metallic density 
shrapnel was seen.  The impression was evidence of prior left 
shoulder surgery; no metallic shrapnel injury seen.  A chest 
x-ray indicates that there was no prior study for comparison.  
Arthritic changes were present in the thoracic spine and the 
heart size was mildly enlarged, but there was no active air 
space disease, effusion, or mass seen.  The impression was 
mild cardiomegaly.  

The VA examiner reported that the current shrapnel residual 
(diagnosed as shrapnel scar on the left upper arm) is due to 
or the result of the in-service injury described by the 
Veteran.  The examiner reported reviewing the medical 
evidence and correspondence in the claims folder and recent 
imaging studies.  The examiner indicated that during the 
examination, the Veteran reported frequent deep aching pain 
involving his left shoulder, which the examiner believed was 
due to chronic joint problems that required surgery in 2003.  
The examiner did not find any documentation from the 
Veteran's treating orthopedic physician (Dr. Peterson) 
linking the shrapnel injury to his chronic shoulder 
condition.  There was also no evidence of retained shrapnel 
on recent shoulder imaging, nor was it noted in 
correspondence from the treating surgeon.  The examiner did 
not palpate any shrapnel on the chest wall or shoulder and 
there was no evidence of shrapnel on current chest x-ray, 
despite mention of this in the 2003 correspondence from the 
treating surgeon.  The examiner noted that previous imaging 
was not available to her.  Aside from minimal scarring 
associated with removal of the shrapnel in the arm some years 
later in 1984, and a pin point scar from the shrapnel injury, 
the examiner did not appreciate any other skin manifestations 
from the shrapnel injury, including keratoderma.  The Veteran 
was noted to have a hyperpigmented scar on the left arm, but 
the examiner indicated that the Veteran clearly stated he 
developed this skin change after a reaction to an 
immunization.  

The Board acknowledges that a December 2008 response from the 
Joint Services Records Research Center (JSRRC) reports that 
the unit history of the 2nd Battalion, 508th Infantry, was 
researched for calendar year 1969, which documented that the 
unit was located at Ft. Bragg.  The history also documented 
several training exercises; only two, however, are documented 
as taking place at Ft. Bragg while the Veteran served with 
the unit, and neither document that an element of the unit 
received friendly fire.  The JSRRC also researched the 1969 
morning reports covering the period from June 1 to December 
31, 1969.  The Veteran was located on the unit personnel 
roster but was not listed as temporarily assigned to the 
Womack Army Medical Center (WAMC) or another military medical 
treatment facility, though eight other individuals were 
listed.  The casualty data from the Department of Defense was 
also researched, but it did not list the Veteran was injured.  
The JSRRC indicated that information concerning any medical 
treatment the Veteran may have received during his military 
service should be maintained in his official military 
personnel file.  Despite these findings, the Board finds that 
the Veteran is competent to report being struck by shrapnel 
while participating in field exercises and only receiving 
treatment in the field for this injury.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In light of the foregoing, and given the VA examiner's 
finding that the diagnosed shrapnel scar on the left upper 
arm is due to or the result of the in-service injury 
described by the Veteran, the Board resolves all reasonable 
doubt in the Veteran's favor by finding that service 
connection for residuals of shrapnel wounds to the left arm 
and shoulder, diagnosed as a shrapnel scar on the left upper 
arm, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2009).  

At this juncture, the Board notes that the Veteran's 
complaint of frequent deep aching pain involving his left 
shoulder was determined by the VA examiner to be due to 
chronic joint problems that required surgery in 2003 rather 
than the in-service shrapnel injury.  In support of this 
determination, the examiner noted an absence of documentation 
linking the shrapnel injury to the Veteran's chronic shoulder 
condition.  The examiner also noted the absence of evidence 
of retained shrapnel on recent shoulder imaging, as well as 
the fact that no evidence of retained shrapnel in the 
shoulder was noted by the physician who operated on the 
Veteran's left shoulder.  As such, the only residual for 
which service connection is warranted is the shrapnel scar on 
the left upper arm.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for a shrapnel scar on the left upper arm 
is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


